Citation Nr: 9905932	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-14 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for chronic left 
epididymitis and small right epididymal cyst, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active duty from March 1977 to March 1980, 
and from January 1991 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision, in which the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted the appellant's claim for 
service connection for chronic left epididymitis and small 
right epididymal cyst, and assigned a 10 percent disability 
evaluation.

The Board notes that, in a Form 21-4138 filing dated in 
February 1998, the appellant withdrew his appeal for service 
connection for posttraumatic stress syndrome.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant's chronic left epididymitis and small right 
epididymal cyst is manifested by intermittent testicular pain 
and mild swelling requiring drug therapy.

3.  The chronic left epididymitis and small right epididymal 
cyst does not require drainage/frequent hospitalization 
(greater than 2 times/year) and/or continuous intensive 
management.



CONCLUSION OF LAW

The criteria for an increased rating for chronic left 
epididymitis and small right epididymal cyst have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.115a, 4.115b, Part 4, Diagnostic Code 7525 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Furthermore, the appellant has testified before the 
RO, and has undergone two VA examinations in connection with 
his claim.  The record does not reveal any additional sources 
of necessary information which may be available concerning 
the present claim.  The Board accordingly finds the duty to 
assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

The Board must determine whether the weight of the evidence 
supports his claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant contends that his service connected condition 
of chronic left epididymitis and small right epididymal cyst 
is so severe as to warrant a disability evaluation in excess 
of the currently assigned 10 percent rating.  During his 
appearance before the RO dated in February 1998, he testified 
to testicular pain which adversely affected his ability to 
perform some of his daily functions.  For instance, he could 
only drive for a period of five minutes before he developed 
pain so severe that he had to pull over and wait for it to 
subside.  His condition also impaired his sexual capacity.  
He used medication everytime he felt pain.  His urologist 
told him that he might require an epidural pain block.  He 
was also told that surgery was an option, but that there was 
no guarantee his problem could be corrected.  He indicated 
that his condition prevented him from performing some of his 
former occupations such as a heavy equipment operator or a 
truck driver.

Service medical records reveal that, in August 1977, the 
appellant reported the onset of left testicular pain 
occurring after an attempt to change a tire.  Following that 
incident, he had pain with exercise or lifting objects.  
Physical examination revealed a mildly swollen left 
epididymis which was very tender to palpation.  He was 
diagnosed with left epididymitis and varicocele and was 
prescribed ice treatment, tetracycline hydrochloride, a 
scrotal support and bed rest.  He was treated with ice and 
bedrest for complaint of pain and burning on urination in 
January 1978.  He was treated with tetracycline hydrochloride 
for symptoms of urinary frequency, marked dysuria, slightly 
boggy and tender prostate, and pain and tenderness of the 
testicles in October 1978.

On his Report of Medical History upon reenlistment in 
September 1990, the appellant did not voice any complaint 
related to his epididymitis.  In February 1991, he reported 
pressure- type pain in the left testicle with sharp pain upon 
exertion.  He was diagnosed with mild epididymitis and 
treated with a scrotal support, Motrin, Vibramycin and a ten 
day profile.  In April 1991, he continued to complain of pain 
with exertion.  He was prescribed Tylenol #3 for pain and he 
continued to use his scrotal support.  Upon separation in 
June 1991, the varicose vein of the left testes was palpable 
and painful and a military urologist recommended surgical 
correction.

VA outpatient treatment records following the appellant's 
discharge from his second period of active service revealed 
continued complaint of symptomatic left varicocele.  Scrotal 
sonogram, conducted in April 1995, was interpreted as 
revealing a normal right epididymal cyst that most likely 
represented a spermatocele but no varicoceles were noted.  In 
July 1995, there was mild swelling of the left testicle and 
the spermatic cord was palpable.  Scintigraphic findings were 
interpreted as revealing mild hyperemic changes in the left 
hemiscrotum which may represent a severe or chronic 
epididymal orchitis.

On special VA genitourinary examination dated in January 
1996, the appellant reported that he could not exercise or 
walk long distances due to chronic left testicle pain.  He 
also complained of frequency 3 to 4 times per night.  The 
examiner commented that the July 1995 testicular scan showed 
hyperemic changes but ruled out chronic epididymal orchitis.  
Physical examination of the genitalia revealed a normal penis 
and scrotum with a tender left testicle upper pole.  The 
prostate was soft and small.  Diagnosis was of left 
testicular pain, chronic left epididymitis suspected and 
small right epididymal cyst.

By means of a rating decision dated in July 1996, the RO 
granted service connection for chronic left epididymitis and 
small right epididymal cyst, and assigned a 10 percent rating 
effective to the date of claim.  The 10 percent rating has 
remained in effect to the current appeal.

By letter dated in February 1998, Gabriel J. Miranda Ramirez, 
M.D., a private urologist, indicated that he had evaluated 
the appellant in December of 1997 and January of 1998.  It 
was his understanding that the appellant had complained of 
right lower quadrant abdominal pain and right testicular pain 
in 1990 after performing heavy work.  He had also complained 
of left testicular pain.  It appeared that his condition was 
assessed as orchiepididymitis which was treated with 
antiinflammatories and scrotal support.  He currently 
complained of right testicular pain, sometimes on the left 
side, usually associated with heavy work although the pain 
could occur without obvious cause.  Physical examination was 
significant for both epididymis being tender at their tail, 
especially the right epididymis.  His history was compatible 
with chronic epididymitis which was difficult to treat.  
Recommendations included rest, icepacks, antibiotics and 
antiinflammatories.  If no improvement occurred, a spinal 
block and/or epididymectomy must be considered.  His symptoms 
were worse with heavy lifting, and his lifting should be 
limited to 10 pounds.  He could stand or walk for four hours 
a day with a 30 minute interruption.  He was not capable of 
climbing, crouching or kneeling.  He could balance 
frequently, and he could crawl occasionally.

On VA genitourinary examination, dated in March 1998, the 
appellant complained of intermittent left or right sided 
testicular pain with left side mild scrotal swelling.  He 
denied urinary problems.  He had night frequency one to two 
times.  He had been diagnosed with cystitis nine months 
previously at Auxilio Mutuo Hospital.  Physical examination 
was remarkable for left epididymal enlargement and local 
pain.  Diagnosis was of chronic epididymitis and right 
epididymal cyst, ruled out spermatocele.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

Chronic left epididymitis and right epididymal cyst is rated 
as chronic epididymo-orchitis under Diagnostic Code 7525, 
evaluated as a urinary tract infection.  A 10 percent 
evaluation contemplates urinary tract infection requiring 
long- term drug therapy, 1 to 2 hospitalizations per year 
and/or requiring intermittent intensive management.  A 30 
percent evaluation is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.

The medical and lay evidence of record shows that the 
appellant's chronic left epididymitis and right epididymal 
cyst condition is recurrently symptomatic with symptomatology 
of intermittent testicular pain and mild swelling.  It has 
required drug therapy intermittently, but has not required 
drainage or more than two hospitalizations per year or 
continuous intensive management.  Accordingly, the Board 
finds, by a preponderance of the evidence, that the appellant 
is not entitled to an increased rating.

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the grant of service connection 
for chronic left epididymitis and small right epididymal 
cyst.  In such a case, the Court of Veterans Affairs has held 
that separate or "staged" ratings must be assigned where 
the evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, No. 96-947 (U.S. 
Vet.App. Jan. 20, 1999).  In this case, the Board finds that 
the preponderance of the evidence of record, at any time 
since the appellant's separation from service, is against a 
disability rating in excess of 10 percent for his chronic 
left epididymitis and small right epididymal cyst.

Finally, the United States Court of Veterans Appeals (Court) 
has held that the Board is precluded by regulation from 
assigning an extra- schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).




	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for chronic left epididymitis and small 
right epididymal cyst is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

